NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 24 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

K. B., a minor, by and through her               No. 13-55511
guardian ad litem, Natalina Kanteiko; et
al.,                                             D.C. No. 3:11-cv-01389-BEN-
                                                 WVG
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

HARTFORD CASUALTY INSURANCE
COMPANY, a New Jersey corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                        Argued and Submitted June 1, 2015
                              Pasadena, California

Before: M. SMITH and N.R. SMITH, Circuit Judges and LAMBERTH,** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Royce C. Lamberth, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
1.    The district court did not err by granting summary judgment to Hartford

Casualty Insurance Company, finding that it had no duty to defend Kurt and Anne

Redlinger under their Hartford business insurance policy, in a personal injury

lawsuit between K.B. and the Redlingers wherein K.B. suffered severe injuries

after nearly drowning in the Redlingers’ pool at a birthday party at their home.

Whether Hartford owed a duty to defend to the Redlingers “is made in the first

instance by comparing the allegations of the complaint with the terms of the

policy.” Montrose Chem. Corp. v. Superior Court, 861 P.2d 1153, 1157 (Cal.

1993) (internal quotation marks omitted). We also look at known “[f]acts extrinsic

to the complaint” to determine whether “they reveal a possibility that the claim

may be covered by the policy.” Id. (internal quotation marks omitted).

      Here, neither the complaint nor the extrinsic facts revealed a possibility that

the underlying claim could be covered by this business insurance policy. Hartford

insured the Redlinger’s rental property business located in El Cajon. None of the

information provided to Hartford suggested that the Redlingers were conducting

their rental business from their Cibola property (where the accident occurred). To

the contrary, all the information submitted to Hartford was directed instead at the

Redlingers’ personal liability or the liability of their Sun-Pro business. Thus, the

facts known to Hartford at the time of the tender did not trigger a duty to defend.


                                          2
See Gunderson v. Fire Ins. Exch., 44 Cal. Rptr. 2d 272, 277 (Ct. App. 1995) (“An

insured may not trigger the duty to defend by speculating about extraneous ‘facts’

regarding potential liability or ways in which the third party claimant might amend

its complaint at some future date. This approach misconstrues the principle of

‘potential liability’ under an insurance policy.”).

      Hartford “made an informed decision on the basis of the third party

complaint and the extrinsic facts known to it at the time of tender that there is no

potential for coverage.” Id. Thus, it did not “have a continuing duty to investigate

whether there is a potential for coverage.” Id.

2.    The district court did not err in finding Hartford had no duty to indemnify.

“It is well settled that because the duty to defend is broader than the duty to

indemnify, a determination that there is no duty to defend automatically means that

there is no duty to indemnify.” Certain Underwriters at Lloyd’s of London v.

Superior Court, 16 P.3d 94, 104 (Cal. 2001) (internal quotation marks and

alteration omitted).

      AFFIRMED.




                                           3